Citation Nr: 0507410	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  94-30 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1992 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board notes that the veteran originally submitted a claim 
for entitlement to service connection for PTSD.  However, 
this claim was denied by means of an October 1992 rating 
decision and upheld by a December 2002 Board decision.   
Accordingly, the issue remaining on appeal is entitlement to 
service connection for an acquired psychiatric disability, 
other than post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's psychiatric disability began more than a 
year after his discharge from service and the medical 
evidence of record does not link the veteran's current 
psychiatric disability, to his period of service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability, 
other than PTSD, is not established.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed October 1992 rating decision, a May 1994 
statement of the case (SOC), and supplemental statements of 
the case (SSOC) dated in June 1995, September 1998, notice 
thereof in November 1998, and March 2004 that discussed the 
pertinent evidence, and the laws and regulations related to 
the claims on appeal.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claims.  

In addition, in a May 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in May 2001 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in December 1992.  
Thereafter, the RO issued a rating decision in October 1992.  
In May 2001, the RO provide notice to the claimant regarding 
what information and evidence is needed to substantiate his 
claim on appeal, as well as what information and evidence 
must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the 
claimant to submit pertinent evidence pertaining to his 
claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in May 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in March 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination report.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Laws/Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

The Board finds that the medical evidence of records does not 
support the veteran's contention that his current psychiatric 
disability is related to his period of service.  The 
veteran's service medical records are silent as to a 
diagnosis, treatment or evidence of symptomatology associated 
with a psychiatric disability.  The Board finds that there is 
no evidence of a nexus to service regarding the veteran's 
psychiatric disability.  

The veteran presented for an April 1992 VA post-traumatic 
stress disorder examination.  The veteran reported that part 
of his assignment in Vietnam was to find the bodies of 
soldiers that had died in aircraft crashes and that this 
upset him greatly.  Psychological tests included the MMPI; 
however, this score was invalid.  His F-score was 92 and all 
scores, except three clinical scales, were far above the 
mean, indicative of a probable attempt to exaggerate 
emotional distress.  However, the examiner also stated this 
could be interpreted as a "cry for help" profile.  His Beck 
score was 37, indicating severe depression; suicidal thoughts 
were also apparent; suicidal intent was denied.  On the CMI, 
the veteran scored above the norm on anxiety and dysthymia, 
and his highest clinical score was major depression.  
Personality scales, which were elevated, included aggressive, 
passive-aggressive, and borderline.  There was some 
indication of a tendency to exaggerate emotional distress on 
this scale also.  On the Incomplete Sentence Test, the 
veteran indicated that he feels helpless, that he used to be 
very active and positive and is now very negative and 
worried.  There were significant indicators that the veteran 
was clinically depressed which were consistent with the other 
tests and the interview.  The examiner's diagnosis was major 
depression, recurrent.  As to PTSD, the veteran did admit to 
some situations that would justify such a diagnosis; however, 
he was not very specific in terms of having experienced 
significantly traumatic events in Vietnam.  He was in Vietnam 
for short periods of time and he was generally away from 
military action.  He did have some distressing dreams of the 
event.  However, other symptoms in terms of avoidance of 
stimuli associated with the trauma were not apparent.  "I 
would suggest that this patient is not experiencing post-
traumatic stress syndrome but has other problems at this 
time, having to do with his physical deterioration, and 
perhaps complicated by years of mixing prescription narcotics 
and tranquilizers.  I would not say there is convincing 
evidence that he is experiencing PTSD due to his military 
service."

The veteran also underwent a November 1994 VA mental disorder 
examination.  The veteran reported that he felt that things 
had changed since he returned from Vietnam and that his 
mental condition had deteriorated.  He reported experiencing 
blackout, nightmares, flashbacks and becoming isolative and 
detached.  The examiner's diagnosis was major depression and 
post-traumatic stress disorder, moderate to severe.  His 
stressors were identified as moderate to severe due to 
nightmares, lack of employment, lack of finances, and pending 
divorce.  The examiner stated that "his military history and 
traumatic events have damaged the inner psyche of this 
individual to the point that, currently, he is at the low 
percentile of his potential."  These experiences have 
resulted in recurrent dreams and nightmares, avoidance of 
thoughts and feelings regarding Vietnam, diminished interest 
in hobbies and relationships and a negative outlook.  
However, the Board notes that the examiner did not specify 
any specific traumatic experiences, and that the veteran was 
not directly involved in combat.  "He expressed a dread of 
Vietnam because he knew that they had to bring all the 
wounded and dead people back."  Although the examiner notes 
a damage to the veteran's inner psyche, he does not classify 
an actual psychiatric disability nor does he specify any 
event in service, rather he classifies the veteran's entire 
period of service as damaging.  

Moreover the Board notes that during the November 1994 PTSD 
VA examination the examiner asserted the veteran "certainly 
believes that his problems are substantially related to his 
military service.  However, it is difficult with this patient 
to isolate the factors that are contributing to his present 
psychological condition."  The examiner diagnosed the 
veteran with major depressive disorder, recurrent; moderately 
severe with economic, primary support group, social 
environment and health care access problems.  The veteran was 
found not to meet the threshold requirements for PTSD.

The Board notes that the veteran has experienced several 
musculoskeletal injuries that contribute to his present 
psychological condition.  The veteran was in a car accident 
in 1974, in a motorcycle accident in 1979, dislocated his 
shoulder in 1980 and was in another car accident in 1981.  
Following, these injuries the veteran has experienced 
constant pain and has been unable to maintain employment. 

The veteran was scheduled for an additional VA mental 
disorders examination in April 2003.  The  veteran himself 
reported that he did not experience any psychiatric illness 
until the 1980's, about 10 years after service.  The veteran 
also reported that his depression symptoms tend to worsen 
with the intensity of his physical pain and that he has 
problems with back and joint pain.  The veteran has received 
no VA treatment for his depression or for any psychiatric 
disorder and denies any treatment for a psychiatric disorder 
while in service.  The examiner's diagnosis was major 
depressive disorder, recurrent, moderate top severe.  The 
examiner submitted a June 2003 addendum to the April 2003 
examination report asserting that "a connection of his 
depression to his military service is not substantiated."  

The Board issued a remand in August 2003 requesting that the 
examiner provide the rationale for his conclusions.  
Accordingly, a February 2004 addendum was submitted with 
regards to the April 2003 examination.  The examiner asserted 
that a review of the veteran's service medical records did 
not indicate treatment at any time for a psychiatric 
disorder, including depression.  Moreover, it was 
specifically indicated on his discharge examination that 
there were no psychiatric problems or need for treatment.  
The veteran also noted that he had not had any psychiatric 
treatment while in the military.  There was no event or 
series of events in service where the connection could be 
made between depression and an episode of depression in 
service.  

Finally, the Board submitted the claims folder for an 
independent review of record so as that the reviewer may 
"offer an opinion as to the diagnosis of any psychiatric 
disorder and on the question of whether it is at least as 
likely as not (50 percent or more likelihood) that any such 
psychiatric disorder is attributable to his period of 
service."  The examiner, in a September 2004 opinion, 
asserted that a diagnosis of combat related PTSD requires 
credible evidence supporting that in-service exposure to a 
stressor actually occurred; however, none of the documents 
supplied for review included such evidence.  Additionally, 
symptoms compatible with a diagnosis of major depression were 
well documented in his chart, and they all post-date service.  
"His depressive symptoms do not appear to be causally, 
etiologically, or temporally related to his years in service.  
Multiple factors post-service may be related to psychiatric 
symptoms, including divorce, multiple motor vehicle accidents 
and fights that have cause head injury, possible alcohol 
abuse (evidence includes at least one drunken driving charge 
and probation for this is noted in the medical records, and a 
Kaiser medical note 9/29/87 which documented intoxication at 
10AM when LMG was seeking medical care), and chronic pain.  
These factors all post-date his military service."  The 
examiner's diagnostic formulation was that the veteran has 
major depressive disorder that does not appear to have a 50% 
likelihood or greater as being attributable to his period of 
military service.  Additionally, that he did not feel that a 
diagnosis of PTSD based upon military service could be 
established upon review of the record. 

In conclusion, the Board finds that the preponderance of the 
evidence does not substantiate a nexus between the veteran's 
period of service and his current psychiatric condition.  The 
Board acknowledges the veteran's ex-wife's July 1992 
statement attesting to the effects of service on the veteran.  
The Board finds that the veteran's and his ex-wife's personal 
opinions and lay statements, offered without the benefit of 
medical training or expertise, are not competent evidence 
required to determine an etiologic relationship between his 
acquired psychiatric disability and service.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for an acquired psychiatric disability, other than 
PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disability, 
other than PTSD, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


